Citation Nr: 0632769	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder, as secondary to a right knee disorder.  

3.  Entitlement to service connection for sterility, as due 
to exposure to non-ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from December 1948 to December 
1949 and from September 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's right knee disorder was first manifested 
many years after service and has not been medically related 
to his service.  

2.  The veteran's right hip disorder was first manifested 
many years after service and has not been medically related 
to his service or to a service-connected disability.  

3.  Any sterility the veteran may have was first manifested 
many years after service and has not been medically related 
to his service, or to exposure to non-ionizing radiation 
during service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  A right hip disorder, as secondary to a right knee 
disorder, was not incurred or aggravated during the veteran's 
active duty service, nor is it the result of or proximately 
due to a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).  

3.  Sterility was not incurred or aggravated in his active 
duty service, and is not due to exposure to non-ionizing 
radiation during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As a preliminary matter, in correspondence dated in September 
2002, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
September 2002, he was instructed to submit any evidence in 
his possession that pertained to his claim.  This notice was 
delivered in a timely manner, before the initial adjudication 
of the claim, in November 2002.  Furthermore, in December 
2003, the veteran notified VA that one doctor who had treated 
him was dead and another had no records.  Thus, the veteran 
has not been precluded from participating effectively in the 
processing of his claim and any late notice did not affect 
the essential fairness of the decision.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Available 
service medical records from both of the veteran's periods of 
service have been associated with the claims file.  

All identified and available treatment records have been 
secured, to include private and VA records.  Thus, all 
appropriate efforts have been made.

Background

The veteran seeks service connection for right knee and hip 
disorders.  He contends that the right knee disorder is the 
result of a shrapnel injury while serving as a forward 
artillery observer in Korea and that the knee disorder has 
caused a right hip disorder.  He further contends that he has 
sterility as the result of working with radar during service.  
In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran is seeking service connection for a right hip 
disability as secondary to the right knee disorder.  Service 
connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  

In October 2002, the veteran wrote that he was serving in 
Korea when he came under mortar fire and was hit in the back 
of his leg.  He was able to drive to an aid station and was 
carried back to Seoul for treatment.  In July 2002, he wrote 
that the shrapnel wound behind his knee hurt over the years 
and had now gotten worse.  He expressed the opinion that his 
altered gait had caused severe pain in his right hip.  Even 
if service connection could be established for the right 
knee, an appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to a service-
connected disability is not competent evidence as to the 
issue of medical causation.  See 38 C.F.R. § 3.159 (2006); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

As to his sterility claim, the veteran noted that personnel 
records showed his service from December 1948 to December 
1949 involved the use of radar.  He reported that he worked 
around this equipment, 10 to 12 hours a day, for a year with 
no protection.  He wrote that upon his return from Korea he 
tried to start a family but could not.  A doctor reportedly 
checked him out.  The doctor was reported to have told the 
veteran that being around radar equipment for so long was 
probably the cause of his sterility.  A claimant's statements 
as to what a doctor said are not competent evidence.  See 
Warren v. Brown, 6 Vet. App. 4 (1993).  In December 2003, the 
veteran wrote that two doctors had checked him for sterility 
in the 1950's; one was dead and the other had no records.  

The service medical records include the report of the 
November 1948 pre-induction examination.  At that time, the 
veteran gave a history of a right knee injury at age 10; 
examination did not disclose any findings.  There were 
complaints of right leg pain in March 1949.  Examination of 
the anterior surface of the right patella showed it to be 
hypersensitive.  Other findings were normal.  The April 1949 
X-rays of the right knee showed no bony pathology.  The 
report of the December 1949 examination for transfer to the 
reserves shows that the veteran's genitourinary system, as 
well as his bones joints and muscles had no significant 
abnormality.  

In August 1950, the veteran was examined for a recall to 
active duty.  He gave a history of having a knee injury in 
1936, and having fluid drained from it.  He also reported 
that he had to quit a job because of knee trouble.  
Examination of the veteran's bones, joints and muscles showed 
no significant abnormalities.  The examination did disclose a 
mild left varicocele.  The service medical records do not 
document the claimed right knee shrapnel wound, or any right 
hip or genitourinary problems.  On examination for relief 
from active duty, in October 1951, it was reported that the 
veteran had a history of 3 episodes of kidney infection since 
April 1951 and had no trouble at present.  The only scar 
noted was a well healed one from an appendectomy.  The 
examiner reported the veteran's lower extremities to be 
normal.  

The summary of the veteran's service from December 1948 to 
December 1949 shows that he served as an anti-aircraft 
artillery warning specialist and used plotting equipment to 
track planes by radar.  

The report of the veteran's second period of service confirms 
his Korean service with the artillery.  His decorations 
include the Korean service medal and do not list a Purple 
Heart or other evidence of a wound.  In the section for 
listing wounds received as a result of action with enemy 
forces, it was specified that the veteran had none.  

Notes of a private physician, C. D. L., M.D., cover the 
period from November 1993 to September 1995.  They reflect a 
June 1993 complaint of right leg pain, after hitting the 
right calf two weeks earlier.  He also had right hip pain 
with sciatica.  In December 1993, there was a complaint of 
right leg pain following recent lifting.  The pain started in 
the lower leg and went to the hip.  There was tenderness to 
palpation and motion.  The diagnosis was acute bursitis of 
the right hip.  A week later, it was noted that leg pain 
continued.  Notes for 1994 and 1995 show treatment for other 
problems and do not reflect any knee, hip or genitourinary 
complaints.  

VA clinical notes cover the period from August 2001 to 
January 2002.  In August 2001, the veteran complained of pain 
in the right hip and leg.  The right knee was swollen and 
there was tenderness to palpation over the right hip.  The 
diagnosis was trochanteric bursitis of the right hip, patient 
with hurt right knee walking on hip.  

The veteran has submitted treatise evidence relating to his 
sterility claim.  The Board has reviewed it and finds it is 
very general and does not have sufficient specificity to 
support his claim.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Analysis

There is no competent medical evidence to connect any current 
disability to service.  The records made at the time of 
service are significantly more probative than the veteran's 
recollection many years later.  Additionally, the service 
medical records and separation examinations were reported by 
trained medical personnel.  These medical personnel have 
provided competent medical evidence against any knee, hip, or 
sterility disorder being incurred in service.  Furthermore, 
following service, many years passed without any competent 
documentation of the claimed disability.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Thus, the service medical 
records, including the separation examination reports, and 
the passage of time form a preponderance of evidence against 
the veteran's claims.  As the preponderance of the evidence 
is against the veteran's claims for service connection, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a right hip disorder, as secondary to 
a right knee disorder is denied.  

Service connection for sterility, as due to exposure to 
non-ionizing radiation is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


